Case 0:18-cv-61117-BB Document 111 Entered on FLSD Docket 10/26/2018 Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

  STEVEN BENTON AUBREY, and                          §
  BRIAN EDWARD VODICKA                               §
       Plaintiffs,                                   §
                                                     §
  v.                                                 §       CIVIL ACTION NO. 0:18-CV-61117
                                                     §
  D MAGAZINE PARTNERS et al.,                        §
      Defendants.                                    §

                DISTRICT JUDGE ERIC MOYÉ’S RESPONSE TO PLAINTIFFS’
                      REQUEST FOR SERVICE OF PROCESS COSTS

  TO THE HONORABLE UNITED STATES DISTRICT JUDGE BETH BLOOM:

            Judge Eric Vaughn Moyé, 14th Judicial District Court Judge for Dallas County files the

  following Response to Plaintiffs' Request for service of process costs. (ECF 109).

       I.      This Court lacks in personam and subject matter jurisdiction

       Judge Moyé has pending before this federal district court, a motion to dismiss this case based

  on the absence of in personam and subject-matter jurisdiction, Eleventh Amendment and Judicial

  Immunity and failure to state a claim pursuant to FED. R. CIV. PROC. 12(b)(1) and 12(b)(6). (ECF

  35). The Complaint’s claims against Judge Moyé are not warranted by existing law or by a non-

  frivolous argument for the extension, modification, or reversal of existing law or the establishment

  of new law within the meaning of Rule 11(b)(2), FED. R. CIV. PROC. The First Amended

  Complaint, as to Judge Moyé’ is a repetition of these meritless claims, is futile, and should not be

  permitted to be filed for the reasons set out in his opposition to Plaintiffs’ Motion for Leave to file

  First Amended Complaint. (ECF 106-108). McGee v. Citi Mortgage, Incorporated, 680 Fed.

  App’x. 287, 291 (5th Cir. 2017) (“Whether leave to amend should be granted is entrusted to the

  sound discretion of the district court, and that court's ruling is reversible only for an abuse of

  discretion.” Wimm v. Jack Eckerd Corp., 3 F.3d 137, 139 (5th Cir. 1993) (The district court may
Case 0:18-cv-61117-BB Document 111 Entered on FLSD Docket 10/26/2018 Page 2 of 7



  deny leave to amend if the amendment would be futile because “the amended complaint would

  fail to state a claim upon which relief could be granted.”); Hettinga v. United States, 677 F.3d 471,

  480 (D.C. Cir. 2012) (“A district court may deny a motion to amend a complaint as futile if the

  proposed claim would not survive a motion to dismiss.”); Patel v. Georgia Dept. BHDD, 485 Fed.

  App’x. 982 (11th Cir. 2012); (“Futility justifies the denial of leave to amend where the complaint,

  as amended, would still be subject to dismissal.”).

     II.      A court lacking personal jurisdiction may not award any relief

           Judge Moyé’s pending motion to dismiss on file pursuant to FED. R. CIV. PROC. 12(b)(1)

  and 12(b)(6) (ECF 35) is based on the absence of in personam and subject-matter jurisdiction,

  Eleventh Amendment and Judicial Immunity and failure to state a claim. It sets out in detail why

  this Court lacks jurisdiction over Judge Moyé. Until the Court determines that is has jurisdiction

  to proceed, it should stay all proceedings, including ruling on Plaintiffs’ request for expenses. The

  power to stay proceedings is incidental to the power inherent in every court to control the

  disposition of the causes on its docket with economy of time and effort. How this can best be done

  calls for the exercise of a court’s discretion with wide latitude afforded. Hachette Distribution,

  Inc. v. Hudson Cty. News Co., 146 F.R.D. 356, 358 (E.D.N.Y.1991).

           An adjudicatory action taken against Judge Moyé, prior to a determination that the Court

  has jurisdiction, would violate his right to due process of law under the Fourteenth Amendment to

  the U.S. Constitution. Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990):

         The court should have addressed the personal jurisdiction question first. We affirm
         the dismissal because due process does not permit the exercise of personal
         jurisdiction over Hall in Florida for this cause of action. We vacate the district
         court's holding regarding application of the California statute of limitations because
         Hall was not subject to the jurisdiction of the court, and therefore could not be
         personally bound by its rulings. Therefore, the issue should not have been reached.
  Future Technology Today, Inc. v. OSF Healthcare Systems, 218 F.3d 1247, 1249 (11th Cir. 2000):

           First, the court must determine whether the applicable state statute governing
Case 0:18-cv-61117-BB Document 111 Entered on FLSD Docket 10/26/2018 Page 3 of 7



            personal jurisdiction is satisfied. If the requirements of the long-arm statute are
            satisfied, then the court must inquire as to, (1) whether defendant has established
            sufficient “minimum contacts” with the state of Florida; and (2) whether the
            exercise of this jurisdiction over defendant would offend “traditional notions of fair
            play and substantial justice.”

            (citations omitted)

  Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985).

            The Due Process Clause protects an individual's liberty interest in not being subject
            to the binding judgments of a forum with which he has established no meaningful
            “contacts, ties, or relations.”

     III.      Fed. R. Civ. Proc. 4(d)(1)(G) does not recognize emailing of a waiver
               request to persons other than the defendant.

     Plaintiffs’ Exhibit A attached to their request for service costs show that a waiver form

  was emailed to Bonnie Rivera and Demetri Anastasiadis. “On June 8, 2018, Plaintiffs

  tendered, via email, a request that Defendant Moye waive service of a summons for this

  case. The email was delivered to Moye's court coordinator, Bonnie Rivera and to his

  attorney, Demetri Anastasiadis…” (ECF 109, page 2) Fed. R. Civ. Proc. 4(d)(1)(G) does

  not authorize the emailing of a waiver to non parties or to an attorney for a party, absent

  express designation of the non party as a service agent for the party sought to be served.

  Maiz v. Virani, 311 F.3d 334, 340 (5th Cir. 2002):

     …there is no evidence that the alleged attorney had the actual authority to accept
     service of process. Therefore, the alleged service was not valid. U.S. v. $184,505.01,
     72 F.3d 1160, 1164, n. 10 (3rd Cir.1995, cert. denied by McGlory v. U.S., 519 U.S.
     807, 117 S.Ct. 48, 136 L.Ed.2d 13 (1996)) (validity of service of process upon the
     attorney depends upon the actual authority of the attorney to receive process on behalf
     of the individual.).

  Martinez v. Fed. Bureau of Prisons, No. 1:08cv314, 2011 WL 854680, at *2 (E.D. Tex.
  Feb. 10, 2011, recommendation adopted, 2011 WL 854167 (E.D. Tex. Mar. 9, 2011):

      “the fact that… [Defendants] may have received actual notice of the lawsuit and were
     furnished with an attorney to represent their interests in the law suit is insufficient to
     satisfy Rule 4’s requirements.”).
Case 0:18-cv-61117-BB Document 111 Entered on FLSD Docket 10/26/2018 Page 4 of 7




                                                  Conclusion

            It is a plaintiff’s burden to show compliance with statutory and rule requirements and

  demonstrate that the court in which he is pursuing his claim has jurisdiction. Fort Sill Apache Tribe

  v. National Indian Gaming Commission, 317 F. Supp. 3d 504, 510 (D.D.C., 2018):

            A federal court may not hear a claim if it lacks the jurisdiction to do so. Federal Rule of
            Civil Procedure 12(b)(1) provides for the dismissal of claims where a court lacks subject
            matter jurisdiction over them. No action of the parties can confer subject matter jurisdiction
            on a federal court because subject matter jurisdiction is both a statutory requirement and
            an Article III requirement. The party claiming subject matter jurisdiction bears the burden
            of demonstrating that such jurisdiction exists. (citations omitted)

  Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377(1994):

            Federal courts are courts of limited jurisdiction. They possess only that power authorized
            by Constitution and statute, which is not to be expanded by judicial decree. It is to be
            presumed that a cause lies outside this limited jurisdiction, and the burden of establishing
            the contrary rests upon the party asserting jurisdiction.” (citations omitted)

            Because Plaintiffs have failed to establish in personam and subject matter jurisdiction in

  this Court and did not comply with Fed. R. Civ. Proc. 4(d)(1)(G), their request for costs should be

  denied.

                                                   Respectfully Submitted,

                                                   KEN PAXTON
                                                   Attorney General of Texas

                                                   JEFFREY C. MATEER
                                                   First Assistant Attorney General

                                                   BRANTLEY STARR
                                                   Deputy First Assistant Attorney General

                                                   JAMES E. DAVIS
                                                   Deputy Attorney General for Civil Litigation
                                                   SHANNA E. MOLINARE
                                                   Assistant Attorney General
                                                   Chief, Law Enforcement Defense Division

                                                   /s/ Demetri Anastasiadis
Case 0:18-cv-61117-BB Document 111 Entered on FLSD Docket 10/26/2018 Page 5 of 7



                                                Demetri Anastasiadis, Assistant Attorney General
                                                Texas State Bar No. 01164480
                                                demetri.anastasiadis@oag.texas.gov
                                                Law Enforcement Defense Division
                                                OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                                P.O. Box 12548
                                                Austin, Texas 78711-2548
                                                (512) 463-2080 / Fax (512) 370-9374


                                                /s/ Tiernan Cole
                                                Tiernan Cole, Assistant Attorney General
                                                State Bar No. 87228
                                                Tiernan.Cole@myfloridalegal.com
                                                OFFICE OF THE ATTORNEY GENERAL OF FLORIDA
                                                110 SE 6th St., Fl 10
                                                Fort Lauderdale, FL 33301-5001
                                                (954) 712-4600 (954) 527-370X

                                                ATTORNEYS FOR DEFENDANT
                                                JUDGE ERIC VAUGHN MOYÉ


                                   NOTICE OF ELECTRONIC FILING

         I, Tiernan Cole, Assistant Attorney General of Florida, certify that I have electronically

  submitted for filing, a copy of the above, in accordance with the Electronic Case Files System of

  the Southern District of Florida, on this the 26th day of October 2018.


                                                        /s/ Tiernan Cole
                                                        Tiernan Cole
                                                        Assistant Attorney General of Florida


                                   CERTIFICATE OF SERVICE

         I, Demetri Anastasiadis Assistant Attorney General of Texas, do hereby certify that a true

  and correct copy of the Defendant Eric Moyé’s Response to Plaintiffs’ Motion for Service of

  Process Costs was served by the Southern District of Florida case electronic filing system, on

  October 26, 2018, on all counsel or parties of record on the service list.
    Case 0:18-cv-61117-BB Document 111 Entered on FLSD Docket 10/26/2018 Page 6 of 7



                                           SERVICE LIST


Steven B. Aubrey    (electronic notice)                 Brian E. Vodicka    (electronic notice)
2601 NW 3rd Avenue                                      2601 NW 3rd Avenue
Wilson Manors, FL 33311                                 Wilson Manors, FL 33311
defamationperse@gmail.com                               defamationperse@gmail.com
Plaintiff pro se                                        Plaintiff pro se

Jason P. Bloom       (electronic notice)                Eric Page Hockman (electronic notice)
Jason.bloom@haynesboone.com                             ehockman@wsh-law.com
Thomas J. Williams                                      Joseph Hyam Serota
Thomas.williams@haynesboone.com                         jserota@wsh-law.com
Stephanie Sivinski                                      Richard Bradlee Rosengarten
Stephanie.sivinski@haynesboone.com                      rrosengarten@wsh-law.com
2323 Victory Ave., Suite 700                            Weiss Serota Helfman Pastoriza Cole &
Dallas, Texas 75219                                     Boniske, P.L.
(214) 651-5000                                          2525 Ponce de Leon Blvd., Suite 700
Attorney for Defendants Allison Media, Inc.             Coral Gables, FL 33134
and Jamie L. Thompson                                   (305) 854-0800
                                                        Attorney for Defendants Dallas Police
                                                        Department and City of Dallas

Peter L. Harlan, Assistant District Attorney            Stephen Charles Schoettmer, Esq. (electronic notice)
        (electronic notice)                             4305 W. Lovers Lane
pharlan@dallascounty.org                                Dallas, TX 75209
133 N. Riverfront Blvd. 1319                            (214) 228-8792
Dallas, Texas 75207                                     Steve.schoettmer1@gmail.com
(214) 653-3690                                          Defendant
Attorney for Defendants Melinda C. Urbina,
Dallas County Sheriff Department, and Dallas
County, Texas

Dana J. McElroy, Esq. (electronic notice)
Thomas & Locicero PL
915 Middle River Drive, Suite 309
Fort Lauderdale, FL 33304
(954) 703-3416
dmcelroy@tlolawfirm.com
Attorneys For D Magazine Partners, L.P. D/B/A D
Magazine;
Magazine Limited Partners, L.P.; Allison Media, Inc.;
and Jamie L. Thompson
Case 0:18-cv-61117-BB Document 111 Entered on FLSD Docket 10/26/2018 Page 7 of 7



                                     /s/ Demetri Anastasiadis
                                     Demetri Anastasiadis, Assistant Attorney General
                                     Texas State Bar No. 01164480
                                     demetri.anastasiadis@oag.texas.gov
                                     Law Enforcement Defense Division
                                     OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                     P.O. Box 12548
                                     Austin, Texas 78711-2548
                                     (512) 463-2080 / Fax (512) 370-9374
